Citation Nr: 0728685	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  02-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with disc space narrowing, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for dysthymic 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for generalized 
benign lymphadenopathy.

4.  Entitlement to a compensable evaluation for 
costochondritis of the anterior chest wall.

5.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1962 to March 1966.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision by the Detroit, Michigan, Regional Office (RO) of 
the Department of Veterans Affairs (VA) and April 2005 and 
October 2006 Board remands.

The Board notes that the veteran gave testimony at a 
videoconference hearing in February 2005.  The Veteran's Law 
Judge who conducted that hearing no longer works for the 
Board.  In a June 2006 letter, the veteran was informed of 
his right to another hearing.  The veteran indicated, 
however, that he did not desire another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The Board finds that although extensive development had been 
completed regarding this appeal, remand is nonetheless 
required.  

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The duty to 
assist includes a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (holding that the Board should have ordered a 
contemporaneous examination because a 23-month old exam was 
too remote in time to adequately support a decision in an 
increased evaluation claim).  With respect to disabilities of 
a joint, an examination must address the presence of 
additional functional loss due to weakness; fatigability; 
lack of coordination; restricted or excess movement of the 
joint; or, pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2006); see also DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

Here, the most recent VA lumbar spine, psychiatric, 
costochondritis, and lymphatic disorders examinations 
occurred in March 2001, over 6 years ago.  In addition, the 
lumbar spine examination did not address functional loss and 
the mental disorders examination did not adequately address 
the full range of psychiatric symptoms.  Accordingly, new 
examinations must be provided.

The issue of entitlement to a total disability rating based 
on individual unemployability must also be remanded because 
it is based, in part, on the evaluations assigned to the 
veteran's service-connected disabilities.  Accordingly, it is 
inextricably intertwined with the other issues being 
remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that issues are inextricably intertwined and must be 
considered together when a decision concerning one could have 
a significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Detroit VA 
Medical Center and obtain and associate 
with the claims file all recent treatment 
records not already associated with the 
claims file.

2.  The RO must afford the veteran an 
orthopedic examination to determine the 
current severity of his service-connected 
lumbar spine disability.  The examiner 
must conduct range of motion studies on 
the lumbosacral spine, to specifically 
include forward flexion, extension, left 
and right lateral flexion, and left and 
right lateral rotation.  The examiner must 
note if there is ankylosis of the entire 
thoracolumbar spine, or whether the entire 
spine is fixed in flexion or extension.  
The examiner must first record the range 
of motion observed on clinical evaluation, 
in terms of degrees.  If there is clinical 
evidence of pain on motion, the examiner 
must indicate the degree of motion at 
which such pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the examiner must render 
an opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc.  
Objective evidence of loss of functional 
use can include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin indicative 
of disuse due to the service-connected 
lumbar spine disability.  The examiner 
must also provide an opinion on whether 
the veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
lumbosacral pathology.  The examiner must 
also provide an opinion on whether there 
are any neurological manifestations caused 
only by the veteran's lumbar spine 
disability .  If an opinion cannot be 
provided without resort to speculation, it 
must be noted in the examination report.  
A complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.

3.  The RO must afford the veteran a VA 
psychiatric examination to determine the 
current severity of his service-connected 
dysthmic disorder.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner must provide 
accurate and fully descriptive assessments 
of all psychiatric symptoms.  The examiner 
must comment upon the presence or absence, 
and the frequency or severity of the 
following symptoms due to a dysthmic 
disorder:  depressed mood; anxiety; 
suspiciousness; panic attacks; sleep 
impairment; memory loss; flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a GAF, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for all 
opinions must be provided.  Any report 
prepared must be typed.

4.  The RO must afford the veteran the 
appropriate VA examination(s) to determine 
the current severity of his service-
connected generalized benign 
lymphadenopathy and costochondritis of the 
anterior chest wall.  The claims folder 
must be made available to the examiner(s) 
for review in conjunction with the 
examination(s).  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  A complete rationale for 
all opinions must be provided.  Any report 
prepared must be typed.

5.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examinations and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.

7.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If any benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



